Title: From James Madison to David Watson, 3 January 1818
From: Madison, James
To: Watson, David


Dear Sir
Montpellier Jany. 3. 1818
I have just recd. from Mr. Jefferson the inclosed letters to the Visitors, and to the Govr. the latter for their signatures. According to his request, I forward it to you for that purpose, by his Messenger, who will carry it to General Cocke. Mr. Jefferson will afterwards, with the signature of the President send it to Mr. Cabell. Be pleased to accept assurances of my friendly esteem
James Madison
